Title: To Benjamin Franklin from William White, 5 November 1778
From: White, William
To: Franklin, Benjamin


Honrd. Sir
Dunann Prison—Novbr. 5th. 1778—
I hope you will Excuse the Liberty I now takes in Troubling you with those few lines, which Serves to Acquaint your Honour that I am a Native of America born in Boston in the Year 1748, and Served my time with my father, a Shipwright, Ebenezer White of the sd. Town of Boston, and was Married in the year 1773 to one Sarah Bartlett, daughter of Roger Bartlett, Capt. of the sd. Town of Boston; and that I your Humble Petitioner sail’d with Capt. Edward Teyler of the sd. Town of Boston (whoes father Moses Teylr is a Ship builder at the North End of the sd. Town of Boston) from Boston for Jamiaca and from thence for Bristoll in England (from which place we were to proceed home to Boston again) in the Interim of which time this present Disturbance arose; Capt. Teylor remains in England ever Since; and when we Arrived at Bristoll I left the sd. Capt. Teylor in hopes of getting over to America; but never could have the opportunity ever Since, and my money being entirely done; no one Suspecting me to be an American I entered my Self as Carpinter on board the Herculess Letter of Marque out of Bristoll John Luscombe Captain Bound for Savanlamar in the Island of Jamiaca in hopes when I gott there to have Obtain’d my Liberty by some means or other, but three Days after our Sailing from Kingroad were taken by 2 French men of Warr, and Brought into Brest, from which place were conducted to Dunann Prison (there being no American on board the sd. Ship but my Self) where I now remains; I hope your Honour will take my case into Consideration and Try to gett me Released from hence haveing a harty desire to Serve in my own Countrys cause; and I remain Honrd. Sir with all Due respect yr. Honours ever Obedient Servant—
William White
 
Addressed: To / The Honble. Doctor Franklin / Consull / at Pariss
Notation by John Adams: Prisoners, in Dinant.
